United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, North Syracuse, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-797
Issued: August 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 25, 2014 appellant filed a timely appeal from the October 31, 2013 decision
of the Office of Workers’ Compensation Programs (OWCP) which denied her request for
reconsideration without conducting a merit review. Because more than 180 days elapsed from
the most recent merit decision dated August 10, 2012 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of the claim pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 30, 2010 appellant, then a 34-year-old transportation security officer, filed
an occupational disease claim, alleging that she developed low back pain radiating into her legs
and muscle spasms while in the performance of duty. She became aware of her condition on
August 26, 2009 and realized that it was causally related to her work on September 24, 2009.
Appellant’s supervisor noted that appellant sustained a separate lumbar injury at work on
September 20, 2006 and was totally disabled from September 21, 2006 to February 4, 2007.
Appellant returned to work at limited duty on February 5, 2007 and worked intermittently
thereafter. She stopped work on November 1, 2009 and did not return.
From September 16, 2009 to February 7, 2011, appellant was treated by Dr. Stephen
Robinson, a Board-certified orthopedist, for a work-related back injury which occurred while
pulling and lifting luggage. Dr. Robinson diagnosed degenerative disc disease of the
lumbosacral spine without myelopathy, a herniated lumbar disc without myelopathy, low back
pain, low back syndrome, lumbar radiculitis and numbness. From September 30, 2009 to
August 13, 2010 appellant was also treated by Dr. Eric A. Tallarico, a Board-certified orthopedic
surgeon, for low back pain radiating to the right hip and right lower extremity. Dr. Tallarico
opined that appellant’s back injury was related to the accident that occurred at work. On
November 2, 2009 Dr. Joseph Catania, a Board-certified orthopedist, treated appellant for low
back pain radiating to the buttocks and lower extremity. He opined that appellant’s injury was
related to the accident that occurred at work. From January 22, 2010 to January 7, 2011,
appellant was treated by Dr. Robert Tiso, a Board-certified orthopedic surgeon, for work-related
low back pain radiating into the right buttock.
By letter dated March 11, 2011, OWCP advised appellant of the factual and medical
evidence needed to establish her claim. It requested that she submit a physician’s reasoned
opinion addressing the relationship of her claimed condition to specific employment factors. No
additional information was received.
In a decision dated April 26, 2011, OWCP denied appellant’s claim as the evidence was
not sufficient to establish that the occupational events occurred as alleged. Further, the only
medical evidence of record pertained to her 2006 injury claim.
On September 7, 2011 appellant requested reconsideration. She submitted a report from
Dr. Robinson dated August 22, 2011 who treated her for a back injury sustained on
September 20, 2006 while pulling and lifting luggage while at work. Dr. Robinson diagnosed
low back pain and opined that appellant’s complaints were causally related to her back injury of
2006 and she was totally disabled. Appellant also submitted a statement specifying her work
duties.
In a decision dated December 29, 2011, OWCP denied appellant’s claim. It found that
the claimed work activities were established but that the medical evidence was insufficient to
establish a causal relationship between the occupational factors and her diagnosed medical
condition.

2

On May 8, 2012 appellant requested reconsideration. She submitted a September 21,
2011 report from Dr. Anne M. Calkins, a Board-certified orthopedic surgeon, who diagnosed
lumbar herniated pulposus without myelopathy and lumbar radiculopathy. Dr. Calkins opined
that appellant developed exacerbation of her pain while on the job which consisted of constant
twisting and lifting luggage onto an x-ray belt and bending, pushing and pulling luggage. In an
April 30, 2012 report, Dr. Robinson noted that appellant returned to light duty on August 16,
2009 and was required to stand, bend and twist. She experienced unbearable back pain and
stopped working on November 2, 2009. Dr. Robinson opined that appellant’s symptoms were
the direct result of her employment and that she remained totally disabled.
In a decision dated August 10, 2012, OWCP denied modification of the December 29,
2011 decision.
On July 28, 2013 appellant requested reconsideration. She advised that she was
requesting reconsideration “based on newly enclosed evidence.” However, no additional
evidence was submitted to the record.
In an October 31, 2013 decision, OWCP denied appellant’s request for reconsideration.
It found that her request did not raise any substantive legal questions or include new or relevant
evidence to warrant further merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contains evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b).

3

ANALYSIS
OWCP denied appellant’s claim on the grounds that she failed to provide sufficient
medical evidence to establish that her low back condition was causally related to her work duties.
It denied her reconsideration request without a merit review.
The issue presented is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In her
request for reconsideration, she did not show that OWCP erroneously applied or interpreted a
specific point of law. Appellant did not identify a specific point of law or establish that it was
erroneously applied or interpreted. She did not advance a new and relevant legal argument. On
July 28, 2013 appellant requested that OWCP reconsider the August 10, 2012 decision and noted
that she was submitting additional medical evidence that would establish her claim. No
additional evidence was submitted prior to OWCP’s decision. Appellant’s assertions do not
show a legal error by OWCP or a new and relevant legal argument. The underlying issue in this
case is whether appellant’s low back condition is causally related to her workplace exposures.
That is a medical issue which must be addressed by relevant new medical evidence.5 Appellant
did not submit any new and relevant medical evidence in support of her claim.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant disagrees with OWCP’s decision denying her claim and stated that
she submitted sufficient evidence to establish her claim. As noted, the Board does not have
jurisdiction to review the merits of her claim. Appellant did not submit any evidence or
argument in support of her reconsideration request that warrants reopening of his claim for a
merit review under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

5

See Bobbie F. Cowart, 55 ECAB 746 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the October 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

